Citation Nr: 1748101	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-39 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for carpal tunnel syndrome of the right upper extremity currently evaluated as 50 percent disabling from May 1, 2012.

2.  Entitlement to a higher initial rating for carpal tunnel syndrome of the right upper extremity evaluated as 10 percent disabling prior to September 24, 2011, and 30 percent disabling from September 24, 2011 to May 1, 2012. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1956 to May 1958.  

This matter comes to the Board of Veterans' Appeals (Board) on an appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, that granted service connection for carpal tunnel syndrome of the right upper extremity secondary to the service connected disability of residuals of abscess, right hand.  The RO assigned a 10 percent initial evaluation effective June 13, 2006, and a 30 percent initial rating from September 24, 2011.  In June 2012, the Veteran timely filed a notice of disagreement with respect to the assigned rating.

In January 2013, the RO issued a rating decision establishing a total disability rating (100 percent) due to a period of convalescence from March 23, 2012 through May 31, 2012.  38 CFR 4.30 (2017). 

In May 2013, the RO issued a rating decision increasing the evaluation of the carpal tunnel syndrome of the right upper extremity to 50 percent effective May 1, 2012.  The RO did not, however, address the period prior to May 1, 2012.

In September 2013, the Veteran filed an additional notice of disagreement, this time contesting the May 2013 rating decision which found the Veteran's carpal tunnel syndrome of the right upper extremity 50 percent disabling.  The RO issued a statement of the case (SOC) in December 2015 finding the Veteran's evaluation of carpal tunnel syndrome of the right upper extremity, which was currently 50 percent disabling, was continued.

The RO has not, however, provided the Veteran with an SOC for his claim for a disability rating in excess of 30 percent prior to March 2013.  Under these circumstances, the Board must remand, rather than refer, the claim back to the RO to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of a rating in excess of 30 percent for carpal tunnel syndrome of the right upper extremity prior to March 23, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From May 1, 2012 to April 23, 2013, the Veteran's carpal tunnel syndrome of the right upper extremity was characterized by severe incomplete paralysis of the median nerve, but did not manifest as complete paralysis. 

2.  From April 24, 2013, the Veteran's carpal tunnel syndrome of the right upper extremity was characterized by complete paralysis. 



CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 50 percent prior to April 24, 2013 for carpal tunnel syndrome of the right upper extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 8515 (2017).

2.  The criteria for entitlement to an initial rating of 70 percent maximum schedular disability beginning April 24, 2013 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124(a), Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2014) ; 38 C.F.R. Part 4 (2017).  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10 (2017).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). In this case, staged ratings for the disability on appeal have already been assigned. The Board will accordingly discuss the propriety of the ratings assigned at each stage.

The Veteran is in receipt of a 50 percent rating for carpal tunnel syndrome of the right upper extremity beginning May 1, 2012, 30 percent beginning September 24, 2011, and 10 percent beginning June 13, 2006 under Diagnostic Code (DC) 8515, for paralysis of the median nerve.  38 CFR §  4.124a.  His right upper extremity is the major extremity.  The period prior to May 1, 2012 is addressed in the remand portion of this decision. 

Under DC 8515, mild incomplete paralysis warrants a 10 percent rating major extremity.  Moderate incomplete paralysis warrants a 30 percent rating for the major extremity.  Severe incomplete paralysis warrants a 50 percent rating for the major extremity.  Complete paralysis warrants a 70 percent rating for major upper extremity.  Complete paralysis is manifested by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and/or pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515 (2017).

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6 (2017).  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2017).

Turning to the evidence, in March 2012, the Veteran underwent a right carpal tunnel release. Following the March 2012 surgery, the Veteran was granted a temporary 100 percent total disability for convalescence through May 31, 2012.  38 CFR 4.30 (2017).  At an April 2012 post-surgery consultation at the VAMC, the Veteran stated he continued to experience pain in his had post-surgery, and was referred to his private treatment facility for additional pain medication. 

In the June 2012 initial claim for an increased rating, the Veteran stated that his carpal tunnel of the right hand had progressed to the extent that his hand was almost unusable, and he was in constant pain.  The Veteran also stated he was unable to sleep for more than brief period at night, and the hand was swollen and crippled making it impossible to use in anything but the most crude tasks. 

In a February 2013 private treatment note the Veteran reported persistent right carpal tunnel pain with some sensory axonal loss. 

The Veteran was afforded a VA peripheral nerves examination in April 2013.  Severe constant pain, severe parathesias and/or dysesthesias, and severe numbness were all noted.  Muscle strength testing resulted in a 0/5 no muscle movement, 1/5 palpable or visible muscle contraction, but no joint movement, 2/5 active movement with gravity eliminated, 3/5 active movement against gravity, 4/5 active movement against some resistance, and 5/5 normal strength.  Elbow flexion and extension on the right was rated 3/5, right wrist extension and flexion were rated 2/5, and grip and pinch (thumb to index finger) were rated 0/5.  Further, the Veteran was noted to have muscle atrophy intrinsic to both hands, right more than left, but unable to measure.  The Veteran's right upper extremity reflexes were all hyperactive. The sensory examination resulted in decreased sensation testing in the right inner/outer forearm, and no sensation in the right hand/fingers. The right radial nerve, median nerve, and ulnar nerve were all found to have severe incomplete paralysis.

In May 2013, the Veteran restated his symptoms that his right carpal tunnel syndrome resulted in the inability to functionally use his right hand and resulted in pain and sleep disturbances. 

A November 2013 private treating source opined the Veteran's right hand has progressively become less functional over the years and has reached a point of complete loss of dexterity and grip. The doctor further stated this was likely to increase the disability related to this upper extremity to 90+ percent loss of function of the right hand.

A February 2014 private treatment note showed atrophy in the right upper extremity with weakness and freezing hands.  Decreased sensation was also noted in the right hand with persistent carpal tunnel pain.

In an April 2014 statement, the Veteran stated he was in constant pain and did not have any strength in his right hand. He stated he could not pinch anything with his right hand and has to wear a brace.

An April 2014 private treatment record showed the Veteran was unable to make a full fist and showed atrophy on the right with some weakness. 

In a June 2014 statement, the Veteran stated he was unable to make a fist with his right hand, and was experiencing pain, numbness, and weakness in his fingers.

A September 2014 private treatment note showed some gross atrophy of the thenar and hypothenar eminences in the bilateral hands.

In February 2015 the Veteran stated his carpal tunnel and nerve problems were getting worse and required splints on both hands, the inability to significantly raise his right arm, he could not keep his hand straight unless he wears splints, and has numbness and shooting pain in his hand and forearm.

A July 2015 treatment note from the VA Medical Center (VAMC) showed numbness in the fingers and weak hand muscles with persistent pain from a history of carpal tunnel surgeries. 

After a review of all of the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's carpal tunnel syndrome of the right upper extremity manifested severe incomplete paralysis from May 1, 2012 to April 23, 2013, and complete paralysis from April 24, 2013.  

From May 1, 2012 to April 23, 2013, the Veteran's right upper extremity carpal tunnel syndrome manifested in severe incomplete paralysis.  Following the Veteran's carpal tunnel release surgery, the Veteran stated his carpal tunnel had progressed to the extent his hand was functionally unusable.  The record shows the Veteran reported persistent right carpal tunnel pain with some sensory axonal loss.  In order to receive the next higher rating the Veteran is required to show complete paralysis evidence by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand; pronation incomplete and effective, absence of flexion of the index finger and feeble flexion of the middle finger, that cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of the thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and/or pain with trophic disturbances. Prior to April 24, 2013, the record does not  show evidence of complete paralysis of the right upper extremity.  For these reasons, the Board finds that the Veteran's right upper extremity carpal tunnel syndrome manifested in severe incomplete paralysis from May 1, 2012 to April 23, 2013.  

From April 24, 2013, the Veteran's right upper extremity carpal tunnel syndrome manifested as complete paralysis of the right median nerve.  The April 2013 VA examiner noted no muscle strength, visible muscle contraction, the inability to grip or pinch between the thumb and index finger.  Muscle atrophy was noted and there was no sensation recorded in the hands and fingers.  The examiner found the Veteran to have severe incomplete paralysis.  However, the Board finds this opinion is outweighed by the detailed and adequate manifestation of symptoms and the highly probative November 2013, April 2014, and September 2014 private treatment records, as well as the Veteran's competent lay statement regarding the symptoms and functional impact of his carpal tunnel syndrome.  For these reasons,  the Board finds the results of the VA examination are more consistent with complete paralysis under Diagnostic Code 8515 beginning April 24, 2013. 

Consideration has been given to assigning further staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

From May 1, 2012 to April 23, 2013 a rating in excess of 50 percentfor carpal tunnel syndrome of the right upper extremity is denied. 

From April 24, 2013 a rating of 70 percent, maximum schedular disability, for carpal tunnel syndrome of the right upper extremity is granted.  


REMAND

As noted above, in a January 2012 rating decision, the RO granted entitlement to a disability rating of 10 percent from June 13, 2006, and 30 percent from September 24, 2011 for the Veteran's carpal tunnel syndrome of the right upper extremity.  The Veteran timely expressed disagreement with the rating, however, the AOJ has yet to issue an SOC with regard to the period before May 1, 2012.  Where VA fails to furnish a claimant with an SOC in accordance with statutory or regulatory requirements, then the appropriate remedy is for the Board to remand the matter to the AOJ in order to issue an SOC. See Manlicon, 12 Vet.App. at 240-41.

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issue of entitlement to a higher initial rating for his carpal tunnel syndrome of the right upper extremity for the period before May 1, 2012.  Inform the Veteran that he must perfect a timely appeal for that issue to be considered by the Board. If, and only if, the Veteran perfects the appeal, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2017).



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


